—Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered October 6, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The sole issue raised on this appeal is whether certain enumerated errors contained in the trial court’s charge to the jury deprived the defendant of his right to a fair trial. Upon a review of the record, we find that none of these errors, viewed either singly or cumulatively, warrants reversal.
The mere fact that this trial, like most trials, was not without blemishes and failings does not mean that it was unfair (see, People v Garcia, 72 AD2d 356, 360, affd 52 NY2d *826716). Although the trial court’s charge contained some improper instructions and phrases which have been disapproved of by this court on prior occasions, it is evident that the jury, after hearing the entire charge, could gather from its language the correct rules to apply in arriving at its decision (see, People v Russell, 266 NY 147, 153; People v Ortiz, 92 AD2d 595; People v Gardner, 59 AD2d 913). "[Cjonvictions are not to be set aside because, on reflection in tranquility, better charges could have been composed” (People v Yanik, 43 NY2d 97, 100). In view of the overwhemling evidence of guilt, the judgment of conviction is affirmed. Lazer, J. P., Bracken, Weinstein and Kunzeman, JJ., concur.